UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF VIRGINIA

John Doe
Flaintiitts)

V, Civil Action Now 3:19-cy-00038

 

 

The Rector and Visitors of the University of Virginia et al
Defendant(s}

_ DISCLOSURE OF CORPORATE AFFILIATIONS AND OTHER ENTITIES WITH A DIRECT FINANICAL
INTEREST IN LITIGATION

 

ONLY ONE FORM NEEDS TO BE COMPLETED FOR A PARTY EVEN iF THE PARTY IS REPRESENTED BY MORE THAN ONE ATTORNEY. DISCLOSURES MUST BE FILED ON
BEHALF OF INDIVIDUALS AS WELL AS CORPORATIONS AND OTHER LEGAL-ENTITIES, COUNSEL HAS A CONTINUING DUTY TO UPDATE THIS INFORMATION,

IF YOU ANSWER "YES" TO ANY OF THE FOLLOWING QUESTIONS, THIS STATEMENT MUST BE FILED IN ECF AS A POSITIVE CORPORATE DISCLOSURE STATEMENT.

Pursuant te Standing Order entered May 15, 2000.

Robert D. Hardie who is Defendant
(Name of party you represent) (Plaintiff/Defendant)

 

 

makes the following disclosure:

1, Isthe party a publicly held corporation or other publicly held entity?
[_lYes ix|No

2. Does the party have any parent corporations?

L_]Yes ix]No

If yes, fdentify all parent corporations, including grandparent and great grandparent corporations:

3. Is 10 percent or more of the party's stock owned by a publicly held corporation or other publicly held entity?

[yes IX]No

If yes, identify all such owners:

4, Is there any other publicly held corporation or other publicly held entity that has a direct financial Interest in the outcome
of the litigation?

Yes P<]No

If yes, identify all such owners:

5. Is the party a trade association?
[_]Yes No
If yes, identify all members of the association, their parent corporations, and any publicly held companies that own ten (10%)
percent or more of the party's stock:

BZ A Wo July 11, 2019

oe / , ““eignature) , “[Date}

 
